ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                )
Nodak Electric Power Cooperative, Inc. and     )        ASBCA No. 59109
 Cavalier Rural Electric Cooperative, Inc., JV )
                                                )
Under Contract No. F32605-80-D-8003             )

APPEARANCE FOR THE APPELLANT:                           Joel L. Larson, Esq.
                                                         Grand Forks, ND

APPEARANCES FOR THE GOVERNMENT:                         Lt Col James H. Kennedy III, USAF
                                                         Air Force Chief Trial Attorney
                                                        Sarah L. Stanton, Esq.
                                                         Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 21 August 2014


                                              ~',,#
                                                 MARK~
                                                 Administrative Judge
                                                                       ;/k/
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59109, Appeal ofNodak Electric
Power Cooperative, Inc. and Cavalier Rural Electric Cooperative, Inc., N, rendered in
conformance with the Board"s Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals